Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeffery David James, Appellant                        Appeal from the 7th District Court of Smith
                                                      County, Texas (Tr. Ct. No. 007-0352-19).
No. 06-20-00021-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find that the bill of costs included an
improper assessment of attorney fees. Therefore, we modify the bill of costs by deleting the
$300.00 assessment for attorney fees and affirm the judgment of the trial court.
       We note that the appellant, Jeffery David James, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 16, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk